271 F.2d 266
William P. ROGERS, Attorney General of the United States, as Successor to the Alien Property Custodianv.SCHERING CORPORATION, a corporation of the State of New Jersey, AppellantHexagon Laboratories, Inc., a corporation of the State of New York, Intervenor.
No. 12816.
United States Court of Appeals Third Circuit.
Argued October 9, 1959.
Decided November 5, 1959.

Appeal from United States District Court for District of New Jersey; Phillip Forman, Judge.
See also 3 Cir., 262 F.2d 180.
William D. Denson, New York City (Anthony T. Augelli, of Milton McNulty & Augelli, Jersey City, N. J., Irving H. Jurow, Bloomfield, N. J., George B. Finnegan, Jr., of Morgan, Finnegan, Durham & Pine, New York City, on the brief), for appellant.
Montrose H. Massler, New York City (Allan L. Tumarkin, Newark, N. J., Theodore R. Kupferman, New York City, on the brief), for intervenor-appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
We have examined the lengthy record in this case and have weighed the arguments of the respective parties. We can perceive no error in the decision of the court below and we are of the view that we can add nothing of value to the succinct and careful opinion of Judge Forman. D.C.D.N.J.1958, 165 F.Supp. 295. Accordingly the judgment will be affirmed on his opinion.